     Case 3:20-cv-03562-K-BT Document 7 Filed 01/22/21   Page 1 of 1 PageID 22



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


KEVIN JEROME JONES,                   §
         Petitioner,                  §
                                      §
v.                                    §     No. 3:20-cv-3562-K (BT)
                                      §
DIRECTOR, TDCJ-CID, et al,            §
        Respondents.                  §

                                     ORDER

        The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. The District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made.

Any objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

        SO ORDERED.

        Signed January 22nd, 2021.

                                      _________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
